USCA4 Appeal: 22-6865      Doc: 8        Filed: 10/21/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6865


        OPIO DIARRA MOORE,

                            Petitioner - Appellant,

                     v.

        WARDEN STREEVAL,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:22-cv-00338-MFU-JCH)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Opio Diarra Moore, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6865      Doc: 8        Filed: 10/21/2022     Pg: 2 of 2




        PER CURIAM:

              Opio Diarra Moore, a federal prisoner, appeals the district court’s order dismissing

        for lack of jurisdiction his 28 U.S.C. § 2241 petition in which he sought to challenge his

        conviction by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a

        prisoner may challenge his conviction in a traditional writ of habeas corpus pursuant to

        § 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

        detention.

              [Section] 2255 is inadequate and ineffective to test the legality of a
              conviction when: (1) at the time of conviction, settled law of this circuit or
              the Supreme Court established the legality of the conviction; (2) subsequent
              to the prisoner’s direct appeal and first § 2255 motion, the substantive law
              changed such that the conduct of which the prisoner was convicted is deemed
              not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
              provisions of § 2255 because the new rule is not one of constitutional law.

        In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

              We have reviewed the record and, in light of the Supreme Court’s decision in

        Greer v. United States, 141 S. Ct. 2090 (2021), find no reversible error in the district

        court’s determination that Moore failed to show that 28 U.S.C. § 2255 is an inadequate or

        ineffective means of challenging his conviction. We thus affirm the dismissal order.

        Moore v. Streeval, No. 7:22-cv-00338-MFU-JCH (W.D. Va. July 8, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2